DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 5, 7, and 11 are objected to because of the following informalities:  
In claims 1-3, lines 12, 2, and 1, respectively, “the catheter” should read “the navigation catheter” as in line 2 of claim 1. 
In claim 2 and claim 11, line 10, “the 3D model or 2D images” should be corrected to –the 3D model or the 2D images--.
In claim 5, line 3, “the sheath” should read –the outer sheath-- as in line 2.
In claim 5, line 6, “a one or more signals” should be corrected to –one or more signals--.
Claim 5, line 7 recites “…as it is moved in the luminal network”. The Applicant should clarify what “it” refers to.
In Claim 7, “the tools” should be corrected to –the one or more tools-- for consistency with claim 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites "the position” in line 12. There is insufficient antecedent basis for this limitation.
Claim 11 recites the "depicting the position of a catheter” in line 6. It is unclear whether or not the catheter is the same as in “navigating a catheter” in line 1. For examination purposes, Examiner of record takes this to be the same catheter.
Claim 11 recites "the position” in line 6. There is insufficient antecedent basis for this limitation.
Claim 13 recites "the orientation”. There is insufficient antecedent basis for this limitation.
Claim 15 recites “determining movement”. The relationship between this limitation and the “movement” recited in line 8 of claim 11 is unclear.
Claim 16 recites "the ventilation rate” and “the heartbeat” in line 2. There is insufficient antecedent basis for these limitations.
Claim 17 recites "the update” and “the user interface” in line 1. There is insufficient antecedent basis for these limitations.
Claim 17 recites the "ventilation or heartbeat” in line 1. It is unclear whether or not the ventilation and the heartbeat are the same as in claim 15. For examination purposes, Examiner of record takes this to be the same ventilation and the same heartbeat. If they refer to the same, proper antecedent basis should be practiced. 
Claim 17 recites the "catheter” in line 3. It is unclear whether or not the catheter is the same as in claim 11. For examination purposes, Examiner of record takes this to be the same catheter. If they refer to the same, proper antecedent basis should be practiced. 
Claim 18 recites “the shape of the sensor” in line 2. There is insufficient antecedent basis for “the shape” limitation. Also, “the sensor” should read –the shape sensor-- as in line 1.
Claim 20 recites "the position of a target” in line 2. There is insufficient antecedent basis for this limitation.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dekel et al (US 20180368917), hereinafter, Dekel, in view of Camarillo et al (US 20200297444), hereinafter, Camarillo, and Page et al (US 20190223759), hereinafter, Page.
Regarding claim 1, Dekel teaches a system (100) for navigation of a luminal network (120) (700) (“the air passages 120” [0021], Fig. 1) (“FIG. 7 is an example image of the lung anatomy 700 showing the path of a catheter 702 in the airways of the lungs as part of an improved fine (non-rigid) registration process using trajectory information and shape sensing” [0051]. “The disclosed registration system and process includes tracking the trajectory of the catheter using multiple sensors or fiber optics with shape sensing to improve the mapping and display of the anatomy of the lung pathways. The path of the magnetic positions of the catheter during navigation may be used in order to refine the translation and/or the rotation of the registration process.” [0052], Figs. 1, 7) comprising:
a navigation catheter (102)(702), an optical sensor (“a bronchoscope may be mounted with a camera and/or electromagnetic (EM) sensor to capture video, images and/or sensor data of the position of the catheter as it passes through lung pathways…being equipped with optical sensors;” [0018]; “FIG. 1 is a system diagram of an example flexible bronchoscopy system 100, in accordance with the disclosure herein. The example bronchoscopy system 100 includes a flexible conduit 102 which has a distal end 104 where a camera or sensor and associated light emitter may be disposed.” [0020]. “FIG. 7 is an example image of the lung anatomy 700 showing the path of a catheter 702 in the airways of the lungs as part of an improved fine (non-rigid) registration process using trajectory information and shape sensing” [0051]);
a computer (108) including a computer readable recording medium (“a storage medium”) storing thereon an application (“software modules”) that when executed by a processor (“processor”) (“The controller 108 may include…a processor; a storage medium; and/or an operator interface. For example, the controller 108 may include one or more signal processing circuits that may be contained inside a computer. The controller 108 may be implemented in hardware and/or programmed in software to carry out the functions of the bronchoscopy system 100. This software may be downloaded to the controller 108 in electronic form, over a network, for example, and/or it may be provided on tangible media, such as magnetic or optical media or other nonvolatile memory. For example, enhancement may be made to bronchoscopy system 100 by downloading and installing software modules to the controller 108 (e.g., processor and/or storage medium). In an example, controller 108 may comprise a general-purpose computer.” [0024], Fig. 1) executes steps of:
capturing images via the optical sensor (“a bronchoscope may be mounted with a camera and/or electromagnetic (EM) sensor to capture video, images and/or sensor data of the position of the catheter as it passes through lung pathways…being equipped with optical sensors;” [0018]);
comparing the captured images (“an anatomy mapping algorithm, such as an alpha volume algorithm, may generate the chamber geometry of the airways from the location data point cloud." [0043]; “the lengths, bending angles and twisting angles of the shapes formed by the catheter points” [0054]) to pre-operative images (“the CT images” [0053]; “the pre-operative images.” [0054]) stored in the computer readable recording medium and accessible to the application (“At 804, an energy model may be generated. The energy model may be defined by comparing the lengths, bending angles and twisting angles of the shapes formed by the catheter points to the lengths, bending angles and twisting angles formed by the matched points in the pre-operative images.” [0054]; Figs. 5, 8; “generating a map of airways of a lung based on a pre-operative image of the lung, wherein the map can be displayed on a visual display” claim 1);
identifying fiducials (“Landmarks”, A first set of “the two sets of landmarks” Abstract, Fig. 5) in the captured images (“the bounding volume centerline” Abstract) that correspond to fiducials (A second set of “the two sets of landmarks”; “the same bifurcations” Abstract) in the pre-operative images (“A segmentation centerline of airways of a lung may be generated based on a pre-operative computed tomography (CT) image of the lung. Landmarks may be automatically detected on the segmentation centerline corresponding to bifurcations in the airways of the lung. A location data point cloud of locations of a catheter through the airways of the lung during navigation may be generated. A bounding volume of the airways of the lung may be generated and a bounding volume centerline may be detected. Landmarks may be detected on the bounding volume centerline for the same bifurcations. Then, the two sets of landmarks may be mapped as part of registration.” Abstract. “FIG. 8 is a flow diagram of an example registration procedure 800 using trajectory information for use in a bronchoscopy system, in accordance with the disclosures herein. At 802, landmark registration is performed to register the target coordinate system based on the catheter path and the reference coordinate system based on the CT images, for example using any of the techniques described above (e.g., automatic landmark registration procedure 500 in FIG. 5).” [0053]); and
depicting the position of the catheter on a user interface (110)(“display” [0022]; Fig. 1) including a three-dimensional (3D) model (“image-based models” [0110]; “the 3D model” [0143]) or two-dimensional (2D) images derived from the pre-operative images (“pre-operative image” claim 1) (“FIG. 7 is an example image of the lung anatomy showing the path of a catheter in the airways of the lungs as part of an improved fine (non-rigid) registration process using trajectory information and shape sensing” [0013]. “The display 110 may be configured to display images from the camera or sensor of the distal end 104, which may be combined with pre-operative computed tomography (CT) images (and/or magnetic resonance imaging (MRI) images), to assist the physician 107 in navigating through the air passages 120 while inserting the flexible conduit 102 to reach the desired location” [0022], Fig. 1. “The controller 108 may be configured with fiber optic sensing to generate data via the optic fiber(s) to assist in the control of the flexible conduit 102 and the display of a representation of the conduit location within the patient's airways 120 as a portion of displayed graphics on the display 110 during use. The fiber optic sensing performed by the controller 108 may provide precise calculations of the path and curvature of the conduit 102 in situ during a bronchoscopic procedure.” [0023]. “When the physician navigates a catheter 702 within an airway, such as the trachea 704, and the catheter 702 approaches a T junction or bifurcation in the airways, such as the T junction 708 from trachea 704 to bronchus 706, the physician may utilize trajectory information with shape sensing to identify the distance of the catheter 702 from the T junction 708. More specifically, when the catheter 702 arrives at the junction 708, the registration of the path of the catheter 702 may be updated using trajectory information and shape sensing is used to improve the mapping and display of the anatomy of the lung pathways." [0051]; “generating a map of airways of a lung based on a pre-operative image of the lung, wherein the map can be displayed on a visual display” claim 1; Figs. 7, 10).
Dekel does not explicitly teach (1) the navigation catheter including a sheath; 
(2) an inertial measurement unit (IMU);
(3) receiving signals representative of acceleration and velocity of the IMU;
However, regarding feature (1), in the medical imaging field of endeavor, Camarillo discloses systems and methods for localization based on machine learning, which is analogous art. Camarillo teaches the navigation catheter including a sheath (“a sheath of an endoscopic instrument... within the luminal network” [0150]). 
Therefore, based on Camarillo’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Dekel to have the navigation catheter including a sheath, as taught by Camarillo, in order to determine location of the distal portion of the catheter within the luminal network (Camarillo: Abstract). 
Regarding features (2) and (3), Dekel modified by Camarillo does not teach an inertial measurement unit (IMU); and receiving signals representative of acceleration and velocity of the IMU.
However, in the surgical devices field of endeavor, Page discloses surgical puncture device insertion systems and related methods, which is analogous art. Page teaches an inertial measurement unit (IMU) (“a six-axis inertial measurement unit (IMU) responsive to forces along and torques about three distinct axes.” [0083]); 
receiving signals representative of acceleration and velocity of the IMU (“The sensor system 612, for example, generates the signal in response to … a motion (e.g. position or derivatives of position such as velocity and acceleration)”. [0059]. “The controller 702…operates the drive system to prevent the puncture device 106 from having a velocity and/or an acceleration exceeding a predefined value.” [0077]; “the force sensor 1104 is a six-axis inertial measurement unit (IMU) responsive to forces along and torques about three distinct axes.” [0083]).
Therefore, based on Page’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Dekel and Camarillo to have an inertial measurement unit (IMU); and receive signals representative of acceleration and velocity of the IMU, as taught by Page, in order to facilitate controlling a velocity and an acceleration of the surgical device (Page: [0077]). 
Regarding claim 2, Dekel modified by Camarillo and Page teaches the system of claim 1.
As applied to claim 1, Page teaches that the navigation catheter includes an IMU, and receiving signals of the IMU.
 Dekel teaches that the processor executes a step of updating the depicted position of the catheter in the 3D model or 2D images based on received signals of the sensor (“Registration may include “rigid” registration, which involves matching pairs of points between the coordinate system of the CT images and the coordinate system of the physical world (e.g., magnetic coordinate system used by the catheter) using linear transformations, which may include rotation, scaling, and/or translation." [0031]; “when the catheter 702 arrives at the junction 708, the registration of the path of the catheter 702 may be updated using trajectory information and shape sensing is used to improve the mapping and display of the anatomy of the lung pathways.” [0051]. “The disclosed registration system and process includes tracking the trajectory of the catheter using multiple sensors or fiber optics with shape sensing to improve the mapping and display of the anatomy of the lung pathways. The path of the magnetic positions of the catheter during navigation may be used in order to refine the translation and/or the rotation of the registration process.” [0052], Fig. 7).
In the combined invention of Dekel, Camarillo, and Page, received signals of the sensor are received signals of the IMU.
Regarding claim 3, Dekel modified by Camarillo and Page teaches the system of claim 2, wherein Dekel teaches that the catheter further includes a shape sensor (“The disclosed registration system and process provides an improvement to existing registration systems by tracking the trajectory of the catheter using multiple sensors or fiber optics in the catheter for shape sensing. Shape sensing involves the use of continuous fiber optic (optical) shape sensors, based on a distributed Bragg reflector (DBR) (e.g., a Fiber Bragg Gratings (FBG)), in the catheter, to aid in navigating and positioning the catheter that can sense in a spatially continuous manner, providing information about the location of the entire length of the catheter.” [0050]).
Regarding claim 4, Dekel modified by Camarillo and Page teaches the system of claim 3, wherein Dekel teaches that the shape sensor is a Fiber-Bragg grating (“Shape sensing involves the use of continuous fiber optic (optical) shape sensors, based on a distributed Bragg reflector (DBR) (e.g., a Fiber Bragg Gratings (FBG))” [0050]).

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dekel et al (US 20180368917), hereinafter, Dekel, in view of Ummalaneni (US 20200170720), hereinafter, Ummalaneni, and Page et al (US 20190223759), hereinafter, Page.
Regarding claim 5, Dekel teaches a navigation catheter (102)(702) comprising:
an optical sensor for capturing images of a luminal network (120) (700) (“the air passages 120” [0021], Fig. 1) in which the sheath is placed (“a bronchoscope may be mounted with a camera and/or electromagnetic (EM) sensor to capture video, images and/or sensor data of the position of the catheter as it passes through lung pathways…being equipped with optical sensors;” [0018]; “FIG. 1 is a system diagram of an example flexible bronchoscopy system 100, in accordance with the disclosure herein. The example bronchoscopy system 100 includes a flexible conduit 102 which has a distal end 104 where a camera or sensor and associated light emitter may be disposed.” [0020]. “FIG. 7 is an example image of the lung anatomy 700 showing the path of a catheter 702 in the airways of the lungs as part of an improved fine (non-rigid) registration process using trajectory information and shape sensing” [0051]); and
a position sensor (“sensor” [0022]) formed in a distal portion (104) of the conduit (102), wherein the position sensor is configured to output a one or more signals representing position of the distal portion of the conduit as it is moved in the luminal network (“electromagnetic (EM) sensor to capture … sensor data of the position of the catheter as it passes through lung pathways." [0018]. “The display 110 may be configured to display images from the camera or sensor of the distal end 104, which may be combined with pre-operative computed tomography (CT) images (and/or magnetic resonance imaging (MRI) images), to assist the physician 107 in navigating through the air passages 120 while inserting the flexible conduit 102 to reach the desired location” [0022], Fig. 1).
Dekel does not explicitly teach that (1) the navigation catheter comprises an outer sheath;
 (2) the position sensor in the distal portion is an inertial measurement unit (IMU), wherein the IMU is configured to output a one or more signals representing velocity and acceleration of the distal portion of the outer sheath.
However, regarding feature (1), in the medical imaging field of endeavor, Ummalaneni discloses image-based branch detection and mapping for navigation, which is analogous art. Ummalaneni teaches that the navigation catheter comprises an outer sheath (120)(“The endoscope 115 can include a sheath 120… the distal end of the sheath 120 … can be provided with EM instrument sensors (e.g., EM instrument sensors 305 in FIG. 18) for tracking their position within the airways 150” [0111], Fig. 16); 
Therefore, based on Ummalaneni’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Dekel to have the navigation catheter that comprises an outer sheath, as taught by Ummalaneni, in order to facilitate navigation within the airways (Ummalaneni: [0111]). In the combined invention of Dekel and Ummalaneni, the sheath is placed in the luminal network, and the one or more signals are the one or more signals of the outer sheath.
Regarding feature (2), Dekel modified by Ummalaneni does not teach (2) an inertial measurement unit (IMU), wherein the IMU is configured to output a one or more signals representing velocity and acceleration of the distal portion of the outer sheath as it is moved in the luminal network.
However, in the surgical devices field of endeavor, Page discloses surgical puncture device insertion systems and related methods, which is analogous art. Page teaches an inertial measurement unit (IMU) (“a six-axis inertial measurement unit (IMU) responsive to forces along and torques about three distinct axes.” [0083]), 
wherein the IMU is configured to output a one or more signals representing acceleration and velocity of the IMU (“The sensor system 612, for example, generates the signal in response to … a motion (e.g. position or derivatives of position such as velocity and acceleration)”. [0059]. “The controller 702…operates the drive system to prevent the puncture device 106 from having a velocity and/or an acceleration exceeding a predefined value.” [0077]; “the force sensor 1104 is a six-axis inertial measurement unit (IMU) responsive to forces along and torques about three distinct axes.” [0083]).
Therefore, based on Page’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Dekel and Ummalaneni to have an inertial measurement unit (IMU); and receive signals representative of acceleration and velocity of the IMU, as taught by Page, in order to facilitate controlling a velocity and an acceleration of the surgical device (Page: [0077]). In the combined invention of Dekel, Ummalaneni, and Page, the one or more signals representing acceleration and velocity of the IMU represent velocity and acceleration of the distal portion of the outer sheath as it is moved in the luminal network.
Regarding claim 6, Dekel modified by Ummalaneni and Page teaches the navigation catheter of claim 5. 
Dekel does not teach a working channel configured to receive one or more tools.
However, in the medical ultrasound field of endeavor, Ummalaneni discloses image-based branch detection and mapping for navigation, which is analogous art. Ummalaneni teaches a working channel (“a lumen”) configured to receive one or more tools (“The leader 145 may have a lumen through which instruments, for example biopsy needles, cytology brushes, and/or tissue sampling forceps, can be passed to the target tissue site of the nodule 155.” [0111], Fig. 16).
Therefore, based on Ummalaneni’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Dekel to have a working channel configured to receive one or more tools, as taught by Ummalaneni, in order to facilitate lung tissue sampling (Ummalaneni: [0111]). 
Regarding claim 7, Dekel modified by Ummalaneni and Page teaches the navigation catheter of claim 6. 
Dekel does not teach that the tools are a biopsy needle or an ablation device.
However, in the medical ultrasound field of endeavor, Ummalaneni discloses image-based branch detection and mapping for navigation, which is analogous art. Ummalaneni teaches that the tools are a biopsy needle or an ablation device (“The leader 145 may have a lumen through which instruments, for example biopsy needles, … can be passed to the target tissue site of the nodule 155.” [0111], Fig. 16).
Therefore, based on Ummalaneni’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Dekel to have the tools that are a biopsy needle or an ablation device, as taught by Ummalaneni, in order to facilitate lung tissue sampling (Ummalaneni: [0111]). 
Regarding claim 8, Dekel modified by Ummalaneni and Page teaches the navigation catheter of claim 5.
Dekel teaches the navigation catheter further comprising a shape sensor (“The disclosed registration system and process provides an improvement to existing registration systems by tracking the trajectory of the catheter using multiple sensors or fiber optics in the catheter for shape sensing. Shape sensing involves the use of continuous fiber optic (optical) shape sensors, based on a distributed Bragg reflector (DBR) (e.g., a Fiber Bragg Gratings (FBG)), in the catheter, to aid in navigating and positioning the catheter that can sense in a spatially continuous manner, providing information about the location of the entire length of the catheter.” [0050]).
Regarding claim 9, Dekel modified by Ummalaneni and Page teaches the navigation catheter of claim 8, wherein Dekel teaches that the shape sensor is Fiber-Bragg grating (“Shape sensing involves the use of continuous fiber optic (optical) shape sensors, based on a distributed Bragg reflector (DBR) (e.g., a Fiber Bragg Gratings (FBG)), in the catheter, to aid in navigating and positioning the catheter that can sense in a spatially continuous manner, providing information about the location of the entire length of the catheter.” [0050]).
Regarding claim 10, Dekel modified by Ummalaneni and Page teaches the navigation catheter of claim 8, wherein Dekel teaches that the shape sensor (“The fiber optic sensing” [0023]) is in communication with the optical sensor (“may be part of the signaling components for the camera, sensor” [0023]) (“The flexible conduit 102 may include optic fiber(s) (e.g., embedded lengthwise along the conduit 102) which may be part of the signaling components for the camera, sensor or light emitter of the distal end 104. The controller 108 may be configured with fiber optic sensing to generate data via the optic fiber(s) to assist in the control of the flexible conduit 102 and the display of a representation of the conduit location within the patient's airways 120 as a portion of displayed graphics on the display 110 during use. The fiber optic sensing performed by the controller 108 may provide precise calculations of the path and curvature of the conduit 102 in situ during a bronchoscopic procedure.” [0023]).

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dekel et al (US 20180368917), hereinafter, Dekel, in view of Barrish et al (US 20170157361), hereinafter, Barrish.
Regarding claim 11, Dekel teaches a method of navigating a catheter (102)(702) in a luminal network (120) (700) (“the air passages 120” [0021], Fig. 1) (“FIG. 7 is an example image of the lung anatomy 700 showing the path of a catheter 702 in the airways of the lungs as part of an improved fine (non-rigid) registration process using trajectory information and shape sensing” [0051]. “The disclosed registration … process includes tracking the trajectory of the catheter using multiple sensors or fiber optics with shape sensing to improve the mapping and display of the anatomy of the lung pathways. The path of the magnetic positions of the catheter during navigation may be used in order to refine the translation and/or the rotation of the registration process.” [0052], Figs. 1, 7) comprising:
capturing images via an optical sensor (“a bronchoscope may be mounted with a camera and/or electromagnetic (EM) sensor to capture video, images and/or sensor data of the position of the catheter as it passes through lung pathways…being equipped with optical sensors;” [0018]; “a camera or sensor and associated light emitter may be disposed.” [0020]);
comparing the captured images (“an anatomy mapping algorithm, such as an alpha volume algorithm, may generate the chamber geometry of the airways from the location data point cloud." [0043]; “the lengths, bending angles and twisting angles of the shapes formed by the catheter points” [0054]) to pre-operative images (“the CT images” [0053]; “the pre-operative images.” [0054]) stored in the computer readable recording medium and accessible to the application (“At 804, an energy model may be generated. The energy model may be defined by comparing the lengths, bending angles and twisting angles of the shapes formed by the catheter points to the lengths, bending angles and twisting angles formed by the matched points in the pre-operative images.” [0054]; Figs. 5, 8; “generating a map of airways of a lung based on a pre-operative image of the lung, wherein the map can be displayed on a visual display” claim 1);
identifying fiducials (“Landmarks”, A first set of “the two sets of landmarks” Abstract, Fig. 5) in the captured images (“the bounding volume centerline” Abstract) that correspond to fiducials (A second set of “the two sets of landmarks”; “the same bifurcations” Abstract) in the pre-operative images (“A segmentation centerline of airways of a lung may be generated based on a pre-operative computed tomography (CT) image of the lung. Landmarks may be automatically detected on the segmentation centerline corresponding to bifurcations in the airways of the lung. A location data point cloud of locations of a catheter through the airways of the lung during navigation may be generated. A bounding volume of the airways of the lung may be generated and a bounding volume centerline may be detected. Landmarks may be detected on the bounding volume centerline for the same bifurcations. Then, the two sets of landmarks may be mapped as part of registration.” Abstract. “FIG. 8 is a flow diagram of an example registration procedure 800 using trajectory information for use in a bronchoscopy system, in accordance with the disclosures herein. At 802, landmark registration is performed to register the target coordinate system based on the catheter path and the reference coordinate system based on the CT images, for example using any of the techniques described above (e.g., automatic landmark registration procedure 500 in FIG. 5).” [0053]);
depicting the position of the catheter in a three-dimensional (3D) model (“image-based models” [0110]; “the 3D model” [0143]) or two-dimensional (2D) images derived from the pre-operative images (“FIG. 7 is an example image of the lung anatomy showing the path of a catheter in the airways of the lungs as part of an improved fine (non-rigid) registration process using trajectory information and shape sensing” [0013]. “The display 110 may be configured to display images from the camera or sensor of the distal end 104, which may be combined with pre-operative computed tomography (CT) images (and/or magnetic resonance imaging (MRI) images), to assist the physician 107 in navigating through the air passages 120 while inserting the flexible conduit 102 to reach the desired location” [0022], Fig. 1. “The controller 108 may be configured with fiber optic sensing to generate data via the optic fiber(s) to assist in the control of the flexible conduit 102 and the display of a representation of the conduit location within the patient's airways 120 as a portion of displayed graphics on the display 110 during use. The fiber optic sensing performed by the controller 108 may provide precise calculations of the path and curvature of the conduit 102 in situ during a bronchoscopic procedure.” [0023]. “When the physician navigates a catheter 702 within an airway, such as the trachea 704, and the catheter 702 approaches a T junction or bifurcation in the airways, such as the T junction 708 from trachea 704 to bronchus 706, the physician may utilize trajectory information with shape sensing to identify the distance of the catheter 702 from the T junction 708. More specifically, when the catheter 702 arrives at the junction 708, the registration of the path of the catheter 702 may be updated using trajectory information and shape sensing is used to improve the mapping and display of the anatomy of the lung pathways." [0051]; “generating a map of airways of a lung based on a pre-operative image of the lung, wherein the map can be displayed on a visual display” claim 1; Figs. 7, 10);
detecting movement of a distal portion of the catheter by a sensor (“FIG. 7 is an example image of the lung anatomy showing the path of a catheter in the airways of the lungs as part of an improved fine (non-rigid) registration process using trajectory information and shape sensing” [0013]. “The disclosed registration system and process includes tracking the trajectory of the catheter using multiple sensors or fiber optics with shape sensing to improve the mapping and display of the anatomy of the lung pathways. The path of the magnetic positions of the catheter during navigation may be used in order to refine the translation and/or the rotation of the registration process.” [0052]);
updating the position of the catheter in the 3D model or 2D images based on the detected movement (“Registration may include “rigid” registration, which involves matching pairs of points between the coordinate system of the CT images and the coordinate system of the physical world (e.g., magnetic coordinate system used by the catheter) using linear transformations, which may include rotation, scaling, and/or translation." [0031]; “when the catheter 702 arrives at the junction 708, the registration of the path of the catheter 702 may be updated using trajectory information and shape sensing is used to improve the mapping and display of the anatomy of the lung pathways.” [0051]. “The disclosed registration system and process includes tracking the trajectory of the catheter using multiple sensors or fiber optics with shape sensing to improve the mapping and display of the anatomy of the lung pathways. The path of the magnetic positions of the catheter during navigation may be used in order to refine the translation and/or the rotation of the registration process.” [0052], Fig. 7).
Dekel does not explicitly teach the sensor for detecting movement of a distal portion of the catheter is an inertial measurement unit (IMU).
However, in the surgical devices field of endeavor, Barrish discloses input and articulation system for catheters, which is analogous art. Barrish teaches that the sensor for detecting movement of the catheter (20, 24) via an inertial measurement unit (IMU) (“A sensor can be coupleable with the housing so as to transmit manual movement signals indicative of manual manipulation of the housing suitable for manually moving the distal portion of the catheter within the patient. Suitable sensors may include any of the motion sensors described herein,” [0023]; “movement of a hand-held housing of the input structure by the hand holding the housing may be sensed in 1, 2, or 3 three positional degrees of freedom (such as displacement along X, Y, and/or Z axes) and in 1, 2, or 3 orientational degrees of freedom (such as rotation about roll, pitch, and/or yaw axes). Sensing of this housing pose data may be performed by a movement sensor (such as a micro-electro-mechanical system (MEMS) accelerometer, gyroscope, and/or inertial measurement unit (IMU)” [0083]. “Addressing catheter body 12 of system 10 (and particularly articulation capabilities of actuated portion 20) in more detail, the catheter body generally has a proximal end 22 and a distal end 24 with axis 30 extending between the two.” [0093], Figs. 1-1, 1A-C). 
Therefore, based on Barrish’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Dekel to have the step of detecting movement of a distal portion of the catheter via an inertial measurement unit (IMU), as taught by Barrish, in order to facilitate controlled movement of the catheter (Barrish: [0023]). 
Regarding claim 18, Dekel teaches modified by Barrish teaches the method of claim 11, wherein Dekel teaches that the catheter includes a shape sensor (“The disclosed registration system and process provides an improvement to existing registration systems by tracking the trajectory of the catheter using multiple sensors or fiber optics in the catheter for shape sensing. Shape sensing involves the use of continuous fiber optic (optical) shape sensors, based on a distributed Bragg reflector (DBR) (e.g., a Fiber Bragg Gratings (FBG)), in the catheter, to aid in navigating and positioning the catheter that can sense in a spatially continuous manner, providing information about the location of the entire length of the catheter.” [0050]) and depicting the position of the catheter is based in part on matching the shape of the sensor to shapes in the 3D model (502-514, Fig. 5. “Registration may include “rigid” registration, which involves matching pairs of points between the coordinate system of the CT images and the coordinate system of the physical world (e.g., magnetic coordinate system used by the catheter) using linear transformations, which may include rotation, scaling, and/or translation." [0031]; “the 3D catheter location point cloud including all catheter positions)” [0043]. “At 804, an energy model may be generated. The energy model may be defined by comparing the lengths, bending angles and twisting angles of the shapes formed by the catheter points to the lengths, bending angles and twisting angles formed by the matched points in the pre-operative images. The lengths, bending angles and twisting angles my first be calculated separately for each point set (i.e., the catheter point set and the matched points from the pre-operative images).” [0054]. “FIG. 10 is an example of the catheter path {right arrow over (P.sub.i)} before registration and the matched catheter path {right arrow over (A.sub.i)} after registration, such that the matched path {right arrow over (A.sub.i)} is the path that minimizes the energy value E of changing the catheter path.” [0058]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dekel and Barrish as applied to claim 11, and further in view of Austin et al (US 20180368656), hereinafter, Austin.
Regarding claim 12, Dekel modified by Barrish teaches the method of claim 11.
Dekel modified by Barrish does not teach detecting a gravity vector from the inertial measurement unit (IMU).
However, in the surgical devices field of endeavor, Austin discloses surgical visualization systems and displays, which is analogous art. Austin teaches detecting a gravity vector from the inertial measurement unit (IMU) (“the surgical visualization system can comprise at least one inertial sensor (e.g., in the camera providing surgical microscope views) to establish an angular orientation of the line of sight of (e.g., the camera providing surgical microscope views), relative to the direction of gravity or gravity vector. Gravity sensing may be performed by one or more accelerometers, inertial measurement units (IMUs), and/or other devices which can produce a vector for gravity… The gravity vector can be communicated to the navigation system and image storage system which can manipulate the preoperative scan to register with the navigation and imaging systems.” [1798]).
Therefore, based on Austin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Dekel and Barrish to have the step of detecting a gravity vector from the inertial measurement unit (IMU), as taught by Austin, in order to facilitate data fusion of the stored image to the real time image (Austin: [1798]).
Regarding claim 13, Dekel modified by Barrish and Austin teaches the method of claim 12.
Dekel teaches determining the orientation of the catheter (“At 506, a catheter is navigated through the airways and a location data point cloud is generated for the locations of the catheter during navigation. For example, the catheter may pass through the main pathways (e.g., trachea, primary bronchi, secondary bronchi) of the lungs to generate a location data point cloud by recording the locations of the catheter during navigation (e.g., by determining location, orientation and/or distance of the distal tip of the catheter relative to a reference device constellation located beneath the body).” [0043]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dekel, Barrish, and Austin as applied to claim 13, and further in view of Page et al (US 20190223759), hereinafter, Page.
Regarding claim 14, Dekel modified by Barrish and Austin teaches the method of claim 13.
Dekel modified by Barrish does not teach (1) detecting acceleration of the IMU and
Dekel modified by Barrish and Austin does not teach (2) detecting a velocity and acceleration of the IMU.
However, regarding feature (1), in the surgical devices field of endeavor, Austin discloses surgical visualization systems and displays, which is analogous art. Austin teaches detecting acceleration of the IMU (“Gravity sensing may be performed by one or more accelerometers, inertial measurement units (IMUs), and/or other devices which can produce a vector for gravity” [1798]).
Therefore, based on Austin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Dekel and Barrish to have the step of detecting acceleration of the IMU, as taught by Austin, in order to facilitate data fusion of the stored image to the real time image (Austin: [1798]).
Regarding feature (2), Dekel modified by Barrish and Austin does not teach detecting a velocity and acceleration of the IMU.
However, in the surgical devices field of endeavor, Page discloses surgical puncture device insertion systems and related methods, which is analogous art. Page teaches detecting a velocity and acceleration of the IMU (“The sensor system 612, for example, generates the signal in response to … a motion (e.g. position or derivatives of position such as velocity and acceleration)”. [0059]. “The controller 702…operates the drive system to prevent the puncture device 106 from having a velocity and/or an acceleration exceeding a predefined value.” [0077]; “the force sensor 1104 is a six-axis inertial measurement unit (IMU) responsive to forces along and torques about three distinct axes.” [0083]).
Therefore, based on Page’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Dekel, Barrish, and Austin to have the step of detecting a velocity and acceleration of the IMU, as taught by Page, in order to facilitate controlling a velocity and an acceleration of the surgical device (Page: [0077]). 
Regarding claim 15, Dekel modified by Barrish, Austin and Page teaches the method of claim 14.
Dekel teaches determining movement caused by ventilation or heartbeat (“Using this method, the system and method can compensate for the movements of the airways (e.g., due to movement of the anatomy caused by breathing etc.)” [0050]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dekel, Barrish, Austin, and, Page as applied to claim 14, and further in view of Hayam et al (US 20210307862), hereinafter, Hayam.
Regarding claim 16, Dekel modified by Barrish, Austin, and, Page teaches the method of claim 14.
Dekel modified by Barrish, Austin, and Page does not teach displaying on a user interface a representation of the ventilation rate or the heartbeat.
However, in the surgical devices field of endeavor, Hayam discloses enhanced catheter navigation methods and apparatus, which is analogous art. Hayam teaches displaying on a user interface a representation of the ventilation rate or the heartbeat (“the movement of a beating heart, is displayed in the serial images reflecting the catheter position.” [0007]; “the processor 41 is configured to implement four different modes for producing the displayed serial images of the catheter position: one stable mode where heartbeat movement is essentially entirely removed and three triggered modes where different degrees of heartbeat movement are reflected in the displayed serial images.” [0068]).
Therefore, based on Hayam’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Dekel, Barrish, Austin, and Page to have the step of displaying on a user interface a representation of the ventilation rate or the heartbeat, as taught by Hayam, in order to facilitate real time display in some anatomical areas or during a challenging catheter maneuver (Hayam: [0029]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dekel, Barrish, Austin, and Page as applied to claim 15, and further in view of Hayam et al (US 20210307862), hereinafter, Hayam.
Regarding claim 17, Dekel modified by Barrish, Austin and Page teaches the method of claim 15.
Dekel modified by Barrish, Austin, and, Page does not teach detuning the update of the user interface to eliminate the determined movement caused by ventilation or heartbeat from the depicted position of catheter.
However, in the surgical devices field of endeavor, Hayam discloses enhanced catheter navigation methods and apparatus, which is analogous art. Hayam teaches detuning the update of the user interface (“longer visualization delay” [0082]) to eliminate the determined movement caused by ventilation or heartbeat from the depicted position of catheter (“Where catheter navigation is to be, for example, within a beating heart of the subject to, for example, conduct an ablation procedure, a stable mode type of process can be employed to essentially produce images of the catheter distal end within the subject's heart with the heartbeat movement removed.” [0028]. “Where the interim and second locations are within a beating heart of the subject, one process of the first and second processes can be selected that is associated with a longer visualization delay that produces images having heartbeat movement removed, such as the stable mode described above.” [0082]).
Therefore, based on Hayam’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Dekel, Barrish, Austin, and Page to have the step of detuning the update of the user interface to eliminate the determined movement caused by ventilation or heartbeat from the depicted position of catheter, as taught by Hayam, in order to facilitate display of catheter positions during navigation (Hayam: [0068]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dekel and Barrish as applied to claim 11, and further in view of Zhao et al (US 20170209071), hereinafter, Zhao.
Regarding claim 19, Dekel modified by Barrish teaches the method of claim 11.
Dekel modified by Barrish does not teach performing a fluoroscopic sweep and generating a fluoroscopic three-dimension (3D) volume.
However, in the surgical devices field of endeavor, Zhao discloses systems and methods for intraoperative segmentation, which is analogous art. Zhao teaches performing a fluoroscopic sweep and generating a fluoroscopic three-dimension (3D) volume (“the measurement apparatus 703 may include an injection system and a fluid reservoir for injecting fluro-opaque dye into an area of interest within the anatomy. Then, multiple two-dimensional slices may be taken of the area where the dye was injected by a fluoroscopic imaging device external to the patient. In some cases, a rotational X-ray based imaging device may be used to take images of the area where the dye was injected. The dye provides a better contrast for the x-ray based imaging and thus provides more precise delineation of passageways through which the die flows. Three-dimensional structures can then be identified based on the two dimensional slices or the rotational images.” [0077]).
Therefore, based on Zhao’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Dekel and Barrish to have the step of performing a fluoroscopic sweep and generating a fluoroscopic three-dimension (3D) volume, as taught by Zhao, in order to identify three-dimensional structures (Zhao: [0077]).

Regarding claim 20, Dekel modified by Barrish and Zhao teaches the method of claim 19.
Dekel teaches determining the position of the catheter relative to the position of a target in the 3D volume (“The position of the bronchoscope and/or biopsy tools may be tracked and displayed in real-time in a visually displayed three-dimensional (3D) map of the patient's lung, thus providing the operator with an endobronchial pathway towards a predefined target (e.g., a tumor or lesion).” [0025]. “With reference to FIG. 8, at 806, the path that denotes the minimal energy E (e.g., using Equation 1) between the target (catheter navigation) coordinate system and the reference (CT scan based) coordinate systems is selected and the registration is calculated accordingly.” [0057]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793             


/YI-SHAN YANG/Primary Examiner, Art Unit 3793